Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there was presented and necessarily passed upon a question under the Constitution of the United States, viz: Whether petitioner was denied a fair hearing on the charge of repeated latenesses which resulted in his dismissal from his tenured teacher position (36 NY2d 875). The Court of Appeals considered this contention and held that petitioner’s constitutional rights were not violated.